Simons, J.
(concurring). I construe the language of article V of the separation agreement, which the majority relies upon, as merely preserving plaintiff’s claims after the judgment of divorce, not as an agreement conferring jurisdiction on the New York courts. I concur in the result, however, for reasons stated by Justice T. Paul Kane at the Appellate Division, in dissent, insofar as he found the court had in rem jurisdiction of the action.
*751Chief Judge Wachtler and Judges Meyer, Kaye, Alexander, Titone and Hancock, Jr., concur; Judge Simons concurs in result in a concurring memorandum.
Order reversed, with costs, and defendant’s motion to dismiss the complaint denied in a memorandum.